        Case 1:15-md-02657-FDS Document 1616 Filed 08/01/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                 MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                 This document relates to:
____________________________________)                 All Actions


      PLAINTIFFS’ EXECUTIVE COMMITTEE’S MOTION TO AMEND ORDER
         ON IN CAMERA PRODUCTION OF DOCUMENTS CONCERNING
                      DR. APRIL ZAMBELLI-WEINER

       In its Memorandum and Order on In Camera Production of Documents Concerning Dr.

Zambelli-Weiner dated July 25, 2019 (Document 1612), the Court states at page 10 that, “Certainly

plaintiffs’ counsel did nothing at the time to correct the false impression created by the affidavit.”

This motion is submitted to provide clarity and to respectfully seek amendment or clarity to the

Court's opinion.     The Plaintiffs’ Executive Committee (PEC) believes the aforementioned

statement may stem from the Court's impression based solely upon the relevant pleadings filed to

date; however, the facts submitted herein demonstrate quite the opposite — that the PEC was

mindful of statements within the affidavit that were in need of correction and the thorough steps

the PEC took behind the scenes to rectify the inaccuracies. The PEC therefore offers the following

in support of its request to amend this Court’s Order and to clarify the record.

       The PEC became aware of the contents of Dr. April Zambelli-Weiner’s original Affidavit

in support of her Motion for Protective Order when it was filed on January 9, 2019 (Document

1272), the same time as this Court and opposing counsel. The PEC immediately observed several

statements in the Affidavit that were inaccurate. The PEC never questioned the need to ensure

that the Affidavit be corrected. We promptly undertook to do so.

       First, the PEC on its own initiative immediately spoke with counsel for Dr. Zambelli-

Weiner, Scott Marder, and explained our issues with the inaccurate statements in the original

                                                  1
        Case 1:15-md-02657-FDS Document 1616 Filed 08/01/19 Page 2 of 5



Affidavit. As the Court will recall from Attorney Marder’s Notice Advising the Court of Factual

Inaccuracies dated January 18, 2019 (Document 1294), at paragraph 9, he represented that,

“Attorney Marder received information indicating that certain of the factual assertions in Dr.

Zambelli-Weiner’s Motion for Protective Order and Affidavit were inaccurate.” In fact, the PEC

was the source by which Attorney Marder came to learn about the inaccuracies in the original

Affidavit.

       Shortly thereafter, Attorney Marder filed his Notice and Motion to Withdraw as Counsel

for Dr. Zambelli-Weiner. Through Attorney Marder’s Notice, these inaccuracies were brought to

the Court’s and to opposing counsel’s attention. However, the PEC still wanted the inaccurate

statements corrected.

       Mindful of our duties as officers of this Court, our separate duties to our individual clients

and, equally separate and distinct, our role as Court-appointed leaders to work for the common

benefit of all Plaintiffs, the PEC at this point retained ethics counsel to advise as to our concerns

and to obtain ethical guidance as to how best to correct the record.

       The PEC’s ethics counsel is Professor Lynn Baker, of Austin, Texas. Prof. Baker holds

the Frederick M. Baron Chair in Law at the University of Texas Law School. Prof. Baker is well-

regarded, highly respected, and called upon regularly to provide guidance to plaintiffs’ leadership

counsel in MDL pharmaceutical and medical device litigation practice on a variety of professional

responsibility-related subjects. She is an elected member of the American Law Institute.

       The PEC conferred with Prof. Baker on multiple occasions, and at length, concerning Dr.

Zambelli-Weiner’s original Affidavit, Attorney Marder’s withdrawal and the related state of the

record. We retained Prof. Baker to address how the PEC should go about to ensure that the relevant

and inaccurate statements in the original Affidavit were corrected.



                                                 2
        Case 1:15-md-02657-FDS Document 1616 Filed 08/01/19 Page 3 of 5



       Upon learning the identity of successor counsel for Dr. Zambelli-Weiner, Eric Gunderson,

the PEC requested that Prof. Baker speak with Gunderson, in furtherance of the PEC’s intentions

to see that Dr. Zambelli-Weiner’s inaccurate statements were corrected.

       On January 29, 2019, Gunderson produced by electronic mail to the PEC and counsel for

GSK a Supplemental Affidavit of April Zambelli-Weiner, PH.D. Gunderson’s transmittal cover

email dated January 29, 2019 expressly stated that Gunderson also would file with this Court Dr.

Zambelli-Weiner’s supplemental Affidavit. Having now reviewed the docket, it appears that did

not occur. The PEC apologizes for the oversight in not noticing at the time that Dr. Zambelli-

Weiner’s supplemental Affidavit was not in fact filed. In any event, the supplemental Affidavit

was brought to the Court’s attention a little more than one month later, on March 8, 2019, as

Exhibit B to a motion filed by GSK (Document No. 1389-2).

       The supplemental Affidavit did correct the inaccuracies in Dr. Zambelli-Weiner’s original

Affidavit, perhaps not exactly as the PEC might have worded the statements but sufficiently such

that it was the PEC’s belief that, as officers of this Court, we had fulfilled our duties to ensure that

the record was correct. Prof. Baker concurred in our evaluation of the supplemental Affidavit.

Had Dr. Zambelli-Weiner chosen not to submit the supplemental Affidavit, the PEC had discussed

with Prof. Baker its alternative course of action: the PEC would have affirmatively submitted its

own pleading to correct the record, to ensure that we were satisfying our obligations to this Court.

       Prof. Baker stands ready and willing to submit an affidavit or appear before this Court,

attesting to the accuracy of all the representations set forth herein.

       The PEC’s intention here is to “speak” plainly and candidly and to be as clear as possible

about the actions we as the PEC have taken and the motivations which drove those actions as

concerns the subject of the Court’s July 25, 2019 Order. So the Court is clear: It was the PEC --



                                                   3
        Case 1:15-md-02657-FDS Document 1616 Filed 08/01/19 Page 4 of 5



in consultation with ethics counsel -- that actively and swiftly sought to ensure that any false

impression created by Dr. Zambelli-Weiner’s original Affidavit was promptly corrected. From

the start, those actions and motivations were nothing less than to fully satisfy our obligations as

officers of this Court.

       The PEC stands ready to address this matter further as the Court may wish.

                                                     Respectfully submitted,

                                                     /s/ Robert K. Jenner
                                                     Robert K. Jenner (BBO No. 569381)
                                                     JENNER LAW, P.C.
                                                     1829 Reisterstown Road, Suite 350
                                                     Baltimore, MD 21208
                                                     410-413-2155
                                                     rjenner@jennerlawfirm.com

                                                     Tobias L. Millrood
                                                     POGUST MILLROOD LLC
                                                     161 Washington Street, Suite 940
                                                     Conshohocken, PA 19428
                                                     610-941-4204
                                                     tmillrood@pogustmillrood.com

                                                     Kimberly D. Barone Baden
                                                     MOTLEY RICE LLC
                                                     28 Bridgeside Boulevard
                                                     Mount Pleasant, SC 29464
                                                     843-216-9265
                                                     kbarone@motleyrice.com

                                                     M. Elizabeth Graham
                                                     GRANT & EISENHOFER P.A.
                                                     123 S. Justison Street
                                                     Wilmington, DE 19801
                                                     302-622-7099
                                                     egraham@gelaw.com




                                                4
        Case 1:15-md-02657-FDS Document 1616 Filed 08/01/19 Page 5 of 5



                                                    James D. Gotz
                                                    HAUSFELD
                                                    One Marina Park Drive, Suite 1410
                                                    Boston, MA 02210
                                                    617-207-0600
                                                    jgotz@hausfeld.com

Dated: August 1, 2019                               Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing and paper copies will be sent via first class mail to those identified as non-

registered participants.



                                                    /s/ Robert K. Jenner
                                                    Robert K. Jenner




                                               5
